Judgment and order affirmed, with costs. Memorandum: The question as to whether plaintiff owned the auto in which she was riding at the time of the accident was properly submitted to the jury and the verdict of no cause for action whether based upon a finding that plaintiff owned the automobile or that defendant was free from fault is amply supported by the evidence. All concur. (The judgment is for defendant in an automobile-bus negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.